ACCEPTED
                                                                                                             04-16-00391-CR
                                                                                                 FOURTH COURT OF APPEALS
                                                                                                      SAN ANTONIO, TEXAS
                                                                                                         7/5/2016 3:16:54 PM
                                                                                                              KEITH HOTTLE
                                                                                                                      CLERK

                                          CAUSE NO. 2016CR2819


THE        S TAT E          OF        TEXAS            §       IN    THE        DISTRICT       COURT
                                                                                             FILED IN
                                                           §                          4th COURT OF APPEALS
VS.                §                187™                       JUDICIAL                SANDANTONIO,
                                                                                             I S T R TEXAS
                                                                                                       ICT
                                                           §                          07/05/16 3:16:54 PM
ROBERT             CARLOS                DELCID                §    BEXAR         C O U NKEITH
                                                                                          T Y , E. HOTTLE
                                                                                                    TEXAS
                                                                                              Clerk

                                W R I T T E N D E S I G N AT I O N S P E C I F Y I N G
                       M AT T E R S F O R I N C L U S I O N I N C L E R K ' S R E C O R D


TO   THE   CLERK       OF   SAID      C O U R T:


       Now comes ROBERT CARLOS DELCID, Defendant in the above styled and

numbered cause, and pursuant to Rule 34.5(a)(12) and 34.5(b), Texas Rules of Appellate

Procedure, designates the following matters to be included in the Clerk's Record:

       1. Complaint;

       2. Capias;

       3. Affidavit of indigency;

       4. Correspondence and communication between Court and counsel;

       5. All motions and pleadings filed by the state or the defendant and not otherwise

       required to be included under Rule 34.5(a), Texas Rules of Appellate Procedure;

       6. All orders issued by Court and not otherwise required to be included under Rule

       34.5(a), Texas Rules of Appellate Procedure;

       7. Jury panel lists;

       8. Jury strike lists of the state, the defendant and the Court;

       9. Juror information forms;

       10. All verdict forms submitted to the jury;

       11 . S e n t e n c e ;




                                                                                                          1
12. Commitment;

13. Motion for New Trial;

14. Motion in Arrest of Judgment;

15. Communications between Court and jury;

16. Objections to Court's Charge and Special Requested Jury Instructions, and rulings

by the Court;

17. Rulings of the Court on all written bills of exception;

18. All exhibits admitted into evidence or shown to the jury, including but not limited

       to audio and/ or video exhibits;

19. All defense exhibits offered into evidence but not received in evidence;

20. Those items identified in Rule 34.5(a)(1) through (11), Texas Rules of Appellate

Procedure, and all other matters required by the Texas Code of Criminal Procedure, or

any other law.

                                     Respectfully submitted.




                                          D AV To t t l v l C L A N E
                                          SBN: 00795517
                                          MCLANE LAW FIRM
                                          9901 IH-IOW., Suite 695
                                          San Antonio, Texas 78230
                                          Telephone: 210-736-9966
                                          Facsimile: 210-547-7932
                                          d l m c l a n c i a w @ Ya h o o . c o m

                                          AT T O R N E Y F O R D E F E N D A N T
                                          ROBERT CARLOS DELCID




                                                                                     2
                             C E RT I F I C AT E   OF   SERVICE



      This is to certify that a true copy of the foregoing Motion has been served by fax

transmission (210) 335-2884 on the Bexar County, District Attorney, Bexar County Justice

Center, San Antonio, Texas on the ^ day of , 2016.



                                                    D AV I D   L.   MCLANE




                                                                                       3